Title: [Edward Bancroft] to [Franklin and John Adams], [before 7 August 1778]
From: Bancroft, Edward
To: Franklin, Benjamin,Adams, John


In early 1778 Silas Deane and his friend Edward Bancroft had used their inside knowledge of the Franco-American treaty negotiations to wager on the London stock market. Unfortunately for them, Musco Livingston, a young ship captain, saw a letter written by Bancroft to a Mr. Wharton (probably Samuel Wharton, Bancroft and Deane’s partner, but perhaps Samuel’s brother Joseph, who was also involved). On April 11 Livingston informed the commissioners of what he had seen. The present letter was written by Bancroft to shift the blame onto John Thornton, Arthur Lee’s secretary, who so far as we know was not guilty of any involvement in the stock-jobbing. Ironically, however, unknown to Lee and perhaps also to Bancroft (himself a British spy), Thornton too was a British agent. Bancroft’s stratagem worked, at least in part; Franklin remained convinced that his friends Bancroft and Deane were innocent.
 
[before August 7, 1778]
Some time in March last Mr. Samuel Wharton informed me by Letter that he feared his Brother Joseph Wharton (who had lost near £10,000 Sterling by the Bankruptcy of the House of Richard Ford & Co.) was disposed to endeavour to repair his losses by Insurance on Political Events, and that Mr. Thornton was as he suspected encouraging and misleading him into that kind of speculation.
A few weeks afterwards Mr. Austin informed me that Mr. Thornton had shewn him a note of hand for £500 Sterling Payable by Mr. Jos. Wharton to Mr. Thornton on condition that war shoud be declared before a certain day in April; this note I understood to have been obtained by Mr. Thornton from Mr. Wharton as a Consideration for some intelligence which the former had sold to the latter, and I concluded that Mr. Wharton in order to have enabled himself to pay the Sum of £500 in case of War, must have given considerable Premiums upon the ground of Mr. Thornton’s supposed valuable intelligence. About this time Mr. Joseph Wharton intimated to me in a letter and under injunction of secrecy that he had found a most valuable channel of intelligence and as a proof of it mentioned that among other important secrets he knew that a Certain power had engaged to declare war at farthest before the 1st of May. Soon after that a Letter sent me from Dr. Franklins with several others that were for me and having hastily opened it, without attending to the fictious name it was addressed to, I found it to be a Letter from Mr. Joseph Wharton severely reproaching Mr. Thornton for having Cruelly led him into heavy Losses by falacious intelligence. Mr. Thornton the next day sent for this Letter, describing the address and I sent it with an excuse for having mistakenly opened it. At the same time from a motive of humanity wrote a Letter to Mr. Jos. Wharton imparting that tho’ I considered Mr. Thornton as a well meaning man, I thought him an indiscreet Chatterer and so little informed of the private intentions or transactions of men in power, either here or anywhere else that in my opinion it was not prudent in any Body to risk money on his intelligence, nor honorable in him to take money for giving it. In answer to this Letter Mr. Wharton wrote me on the 20th of April as follows:
“In regard to Thornton I agree with you that he is a very indiscreet Chatterer, and I have often wondered such a man was entrusted with such State Papers, and so I do still. Indeed it is really wonderful that such Copies of such papers should be taken and carried from Paris to London, from London to Portsmouth &c. &c. Surely no good can come of this. And if he would shew them to me a stranger to him woud he be less communicative to others? My Lord North I shoud think woud have given £20,000 for them. On the other hand if they were not real and official papers, what Character does the man deserve who woud use Honorable names to sanctify perhaps his dishonorable intentions?”
Astonished at these observations and a repetition of them afterwards in another Letter of May 15th which I cannot now find, I desired by Letter that Mr. Wharton woud give me some account of the State Papers here alluded to, and in consequence of this desire I received a Letter dated the 1st of June the original of which will be herewith delivered No. 1. I had no ill will towards Mr. Thornton. I certainly had wished to do him good and not harm. But after full reflection I coud not but think it my Duty to Communicate the Letter to Dr. Franklin. I did so and he thought it my Duty likewise to Communicate it to the other Commissioners. I promised to do it, though I did not know and am still uncertain whether Mr. Wharton might not blame my proceeding thus far. A journy into Flanders and my hurry since that Journy have retarded the proper Communication until the present time.
In answer to Mr. Wharton’s Letter of the 1st of June I wrote that the papers shewn to him by Mr. Thornton appeared to me to be forgeries and forgeries which coud not have been made with so much art and pains unless for a purpose of considerable moment and that I did not conceive any purpose Mr. Thornton coud answer by them, unless it were to sell them to the British Ministry, or to dupe some person into Insurances or other gaming speculations. In reply to this Mr. Wharton wrote on the 16 of June as follows “Your last acknowledges the receipt of my information respecting Thornton, and I am glad you shewed it to the old Gentleman. It is high time such a forgerer shoud be discarded. Your conjectures are right, he either must have used the papers with Ministry or employed them to Gull others and in the latter number I must include myself having suffered but too much by him.” This Constitutes the most important Charges against Mr. Thornton. Reports of his imprudence have been numerous. Capt. All and many others coming from England have repeated conversations held by Mr. Thornton at Mr. Hartleys and in other places suited indeed to flatter the prejudices of Englishmen, but very unfit to be held by any man known to be employed by one of the American Commissioners. There have been also accounts of indiscretions of another nature. A Correspondent of mine wrote on the 12th of May as follows, “Thornton arrived here again the 8th instant in the Evening. His friends or himself must surely be engaged in Stocks insurances. He called on me this morning and what was only doubtful before he arrived he makes certain by every where declaring that the Toulon fleet are gone to America, under orders to attack all English Vessels there. I think him an odd character and connected as he is with certain people here I shall avoid him.”
Mr. Ridley and others in their Letters have enquired concerning Mr. Thornton in terms which imply that they think his Language and Conduct extraordinary and suspicious.
Some time about the 20th of May Mr. Samuel Wharton sent me the Copy of a Letter to him from Mr. Thornton desiring Mr. Wharton to discount a Bill which he said woud be drawn by him on Mr. Grand for account of Arthur Lee Esqr. That Mr. Lee’s name coud not indeed be mentioned in the bill. That he Mr. Thornton durst not take a Credit from any Banker in Paris or any Banker in London because that woud have blown all, but that he had been recommended for supplies of money, to a Mr. Bridgen who was going to Bath &c. The Copy of this Letter was left with Dr. Franklin and has not since been returned or it woud have been cited at large. Mr. Wharton did not chuse to discount Mr. Thorntons Bill, but in compliment to Mr. Lee he lent Mr. Thornton twenty pounds or Guineas I forget which; and some weeks after I received from him a Letter of which the paper marked No. 2 is a part and in the handwriting of Mr. Samuel Wharton.
It can scarce be necessary for me to say that I am actuated by no enmity towards Mr. Thornton in this relation. I have entered into it reluctantly, from a sense of duty and after delays which a mind influenced by ill will or resentment woud not have permitted to take place.
 
Notations in different hands: True Copy M. Livingston True Copy M. Livingston / A Lee’s Aug 7 1778 Informatn. respectg. Thornton
